Citation Nr: 1334207	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for post-operative C5-6 and C6-7 anterior cervical discectomy and fusion.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976, from July 1984 to May 1991, and from October 2005 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, granted service connection for post-operative C5-6 and C6-7 anterior cervical discectomy and fusion, and assigned a 20-percent disability rating, effective May 1, 2008.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in November 2010.  A transcript of that hearing is of record.

The Board previously remanded this claim for further evidentiary development in December 2012 and June 2013.  In the prior June 2013 remand, the Board recognized that the issue of entitlement to a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Yet another remand is required in this case.  Although the Board sincerely regrets additional delay, there is still not a complete record upon which to decide this claim.

The Board remanded this claim in June 2013, in order to obtain an opinion regarding the degree of additional functional limitation, to specifically include additional limitation of motion, during reported flare-ups of cervical spine disability.  The Veteran was afforded a new VA examination later in June 2013.  While the examiner identified the Veteran's flare-ups, he again did not provide an opinion regarding any additional limitation of function during flare-ups of the Veteran's cervical spine disability.  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Accordingly, remand is once again necessary to address this discrepancy.

The Veteran was additionally afforded a VA neurological examination in June 2013.  The examiner noted the Veteran's complaints of pain radiating into his left shoulder and down the back of his arm into the midforearm, and of intermittent numbness in the back of the arm.  On diagnostic testing, however, the examiner found that the Veteran did not have any ulnar neuropathy.  In essence, the peripheral nerve examination revealed normal results.  Thus, the examiner opined that the Veteran did not have secondary ulnar neuropathy.  The examiner did not, however, reconcile these findings with the Veteran's complaints of radicular pain and numbness.  This must also be addressed on remand.  

Finally, with respect to the TDIU issue, the June 2013 VA examination reports did not fully address whether the Veteran's service-connected disabilities, combined, rendered him unable to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Thus, on remand an adequate VA opinion must be obtained regarding the effects of all of the Veteran's service-connected disabilities on his employability.

Moreover, the RO/AMC failed to adjudicate the Veteran's TDIU claim in the July 2013 supplemental statement of the case, as the Board directed in the June 2013 remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Ask the examiner who conducted the Veteran's June 2013 orthopedic cervical spine examination to review the record and address the following: 

A)  provide an opinion as to whether the Veteran is likely to experience any limitation of motion due to his identified flare-ups of cervical spine disability.  If feasible, any determination should be expressed in terms of the degree of additional range of motion loss.  

B)  Provide an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be expresseed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

All limitation of function, including due to pain on use (i.e., during flare-ups), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, including during flare-ups, such facts must be noted in the report.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record.  

If this examiner is no longer available then necessary opinions should be obtained from another qualified medical professional.  

If further examination is recommended, this should be undertaken.  

3.  Ask the examiner who conducted the Veteran's June 2013 peripheral nerve examination to review the record and to provide an opinion with respect to whether the Veteran experiences any radiculopathy or peripheral neuropathy of the cervical spine, and if so, when such neurological disability began.  The specific nerve(s) affected, if any, should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

In providing this opinion the examiner should specifically reconcile findings in the June 2013 VA examination report with the Veteran's reports of experiencing radicular pain into his left shoulder and down the back of his arm to the midforearm, and of intermittent numbness in the back of the arm.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record.  

If, this examiner is no longer available then necessary opinions should be obtained from another qualified medical professional.  

If further examination is recommended, this should be undertaken.  

4.  Thereafter, obtain a VA medical opinion with respect to whether the Veteran's service-connected disabilities (i.e., posttraumatic stress disorder, asthma/bronchitis, allergic rhinitis, post-operative C5-6 and C6-7 anterior cervical discectomy and fusion, tinnitus, residuals of a right ankle injury, right ear hearing loss, essential hypertension, and status post-left inguinal hernia repair with stable scare), in the aggregate, at least as likely as not render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide reasons for all opinions provided, addressing the relevant medical and lay evidence of record.  

If further examination is recommended in order to render the requested opinion, this should be undertaken.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

6.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If there is any period beginning one year prior to the current claim when the Veteran did not meet the percentage requirements for TDIU and was unemployed or earning less than the poverty rate for one person, refer the TDIU claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2013).

If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


